Blatchford, Justice,
(after stating the facts as above.) On the foregoing facts I find the following conclusions of law: First. The barkentine was in fault in porting her helm, and thus causing the collision; and tho Pomona was not in fault. Second. The libelant Kerr is entitled to a decree for $14,002.51, the amount of damages sustained by him by the collision, with interest on $10,377.51 thereof from January 1, 1886, and interest on $3,625 thereof from April 16,1888, and his costs in tho district court, taxed at $124.80, and his costs in this court, to be taxed. The libel filed by the owners of the José E. Moró should be dismissed, with costs to the claimant of the Pomona in the district court, taxed at $74.50, and his costs in this court, to be taxed.